Citation Nr: 0827397	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to an initial rating in excess of 10 percent for 
nerve damage of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1993 to January 
2000.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for nerve damage of 
the right foot associated with traumatic arthritis of the 
right ankle and assigned a noncompensable disability rating.

In August 2004 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Montgomery, 
Alabama.  The transcript of that hearing is of record.

In a decision issued in May 2006 the Board granted an initial 
disability evaluation of 10 percent for nerve damage of the 
right foot.  The Board then remanded the issue of a rating in 
excess of 10 percent for nerve damage of the right foot for 
provision to the veteran of notice in compliance with 
Dingess/Hartman v. Nichols, 19 Vet. App. 473 (2006). 


FINDING OF FACT

The veteran's right foot nerve damage is productive of no 
more than mild incomplete paralysis of the external popliteal 
(common peroneal) nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for nerve damage of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8621 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed for an initial disability rating in 
excess of 10 percent for his service-connected nerve damage 
of the right foot disability.  He reports that because of the 
nerve damage his right foot is extremely sensitive to touch 
and to change in the weather.

Preliminarily, the Board notes that the veteran is separately 
evaluated for traumatic arthritis of the right ankle, which 
has been assigned a 10 percent disability rating.  The Board 
will therefore only consider evidence relating to a 
neurological condition of the right foot in determining the 
appropriate rating for the matter on appeal.  Pathology 
relating to the criteria for the evaluation of the 
musculoskeletal disability will not be considered.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).

Nerve damage of the right foot is evaluated pursuant to the 
criteria found in Diagnostic Code 8621 of the Schedule which 
is used to evaluate neuritis of the external popliteal 
(common peroneal) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8621.  Under Diagnostic Code 8621, a rating of 10 percent is 
warranted where the evidence shows mild incomplete paralysis 
of the external popliteal (common peroneal) nerve.  Id.  A 
rating of 20 percent is warranted for moderate incomplete 
paralysis, and a rating of 30 is warranted for severe 
incomplete paralysis.  Id.  The highest rating of 40 percent 
is not warranted unless there is complete paralysis of the 
external popliteal nerve.  Id.  

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement.  
Id.

The terms "mild" and "moderate" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  The use 
of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding the assignment of a disability rating.  38 C.F.R. 
§§ 4.2, 4.6.

The Schedule instructs the evaluator to avoid pyramiding.  In 
other words, the evaluation of the same disability or 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14.  The Court has stated that, "implicit within 
[the language of 38 U.S.C.A. § 1155] is the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

As stated before, in May 2006 the Board granted an initial 
disability rating of 10 percent for the nerve damage 
symptomatology of the veteran's right foot disability.  That 
decision was based upon all of the evidence of record as of 
May 2006.  The matter was then remanded for provision to the 
veteran of notice in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

In correspondence dated December 18, 2007, the veteran was 
informed of how VA determines disability ratings and 
effective dates.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  This communication included a "VCAA Notice 
Response" form, which requested the veteran to advise 
whether there was any additional evidence that he wished to 
submit.  

In correspondence dated December 26, 2008, the veteran 
advised as follows:  "I have no additional medical 
documentation for my claim."  He then went on to state as 
follows:

My right foot is extremely sensitive to 
touch and with the additional condition 
of arthritis is extra sensitive to change 
in the weather.  Instead of losing time 
and money on an injury that will not 
heal, I take over the counter medications 
to get me through the pain.

The record contains no new medical evidence since the Board's 
May 2006 decision.  In addition, the veteran's complaints of 
extreme senility to touch were of record and considered by 
the Board in its May 2006 decision.  In fact, the January 
2004 C&P examiner commented as follows:

[The veteran] said his right foot was so 
painful that any pressure put on it can 
cause very severe pain.  He is currently 
wearing two pairs of socks to protect his 
right foot from touching to cause any 
pain.  

In addition, the Board notes the veteran's complaints as far 
back as February 2003 that his right ankle arthritis is extra 
sensitive to changes in the weather.  See February 2003 
Statement in Support of Claim.  However, as stated before, 
the veteran has already been assigned a separate rating for 
traumatic arthritis of the right ankle, and that rating is 
not on appeal.  

An April 2003 VA joints examination shows that the veteran 
underwent an operation in 1996 while in the Navy to remove 
bone spurs using three arthroscopic incisions.  He stated 
that there was nerve damage on the right side of the foot and 
that he was in constant pain.  All shoes hurt the foot.  In 
the shower, it hurt like needles were hitting it.  He took 
eight to ten Aleve per day.  He had flare-ups with driving 
resulting in ten percent additional functional impairment.  
He did not use crutches or corrective shoes.  Nor did he use 
a brace or a cane.  Physical examination found that the 
veteran was six feet tall and weighed 240 pounds.  There was 
evidence of painful motion, instability, weakness, and 
tenderness.  There was no edema, effusion, redness, or heat.  
There was abnormal movement and guarding of movement.  The 
veteran's gait was described as cautious.  The examiner 
diagnosed postoperative degenerative joint disease of the 
right ankle with nerve damage and loss of function due to 
pain.

An April 2003 VA neurological examination notes a 
questionable nerve injury to the right ankle.  The veteran 
reported that he had arthroscopic surgery following a right 
ankle fracture and that the incision cut a nerve.  He 
reported pain on the right lateral foot such that touch was 
painful since the surgery.  Water hitting it also caused 
dysaesthesias.  Examination of the ankle showed that the 
veteran reported dysaesthesias to touch on the lateral aspect 
of the foot.  Motor examination of the foot was normal, with 
normal sensation on the medial aspect of the foot.  The 
examiner provided an impression of subjective report of 
dysaesthesias in the right foot and nerve conduction studies 
were ordered.

May 2003 VA nerve conduction studies of the veteran's right 
posterior tibial and sural nerves were normal.  The veteran 
was unable to tolerate testing in the right peroneal nerve 
secondary to pain.  The examiner provided a conclusion of an 
incomplete study as the patient was unable to tolerate the 
study secondary to pain.

A January 2004 VA neurological examination shows that the 
veteran complained of severe pain on the lateral and upper 
side of the right foot since foot surgery in 1996.  He said 
his right foot was so painful that any pressure on it caused 
very severe pain.  He was wearing two pairs of socks to 
protect his right foot from any touching that would cause 
pain.  He was not taking any medication and had not seen a 
doctor for the problem.  Motor examination found that 
strength was 5/5 in all extremities with normal bulk and 
tone.  Sensory examination found hyperesthesia on the right 
foot lateral and upper sides.  He had severe pain on contact 
of his right foot.  The rest of the sensory examination was 
normal.  Deep tendon reflexes were 2+ and symmetrical in both 
upper and lower extremities.  Gait was normal.  He had 
difficulties performing tiptoe walking and heel walking.  
Nerve conduction studies were normal.  The examiner diagnosed 
hyperesthesia in the right foot.  The examiner commented that 
the claimant subjectively claimed that he had severe 
hyperesthesia and allodynia in the right foot on the lateral 
and upper surface.  He claimed this was secondary to the 
surgery in 1996.  However, on physical examination, he had 
normal strength in all extremities including the right foot.  
The area that he complained of pain and hyperesthesia was 
partially innervated by the sural nerve and partly by the 
superficial peroneal nerve.  Nerve conduction studies were 
ordered to rule out any organic nerve damage and were found 
to be normal.  The examiner stated that, "At the present 
time according to the history and physical examination, I 
cannot correlate his symptoms."

Another comment from the January 2004 VA neurological 
examination states that the examiner felt that with the 
history and physical examination that the diagnosis would be 
causalgia.  The other name for that is complex regional pain.  
This is a pain syndrome following injury to bone, soft 
tissue, or nerve.  Pathogenesis is unclear.  The symptoms 
include hyperesthesia and a deep, aching pain as well as pain 
from noxious stimuli aggravated by minimal stimulus such as 
friction or heat.  The cause is known nerve injury or other 
tissue injury.  There was no known definitive pathogenesis.  
Trauma was the number one risk factor for this type of 
situation.  Nerve conduction studies were requested and were 
normal.

A January 2004 VA feet examination shows that the veteran 
complained of nerve damage in his right ankle with residual 
numbness and dysthesias with hyperesthesias in the lateral 
portion of the right foot, the dorsum of the foot, and the 
plantar surface of the foot.  Nerve conduction studies were 
normal.  Earlier nerve studies showed normal right posterior 
tibial and sural nerve conduction.  Physical examination 
found that the veteran had increased sensitivity to light 
touch and pinprick on the dorsum of his right foot.  There 
was no other neurological deficit that the examiner could 
detect.  He had no problem with his feet.  The joints were 
all normal.  His right ankle was stable and nontender.  
Previous X-rays showed mild degenerative joint disease of the 
right ankle.  The examiner diagnosed degenerative joint 
disease of the right ankle, with mild loss of function due to 
pain.  The examiner also diagnosed dysesthesia of the right 
foot, presumably due to scarring around the right peroneal 
nerve, although it was not clear to the examiner why the 
veteran would have that problem.  The examiner could find no 
significant foot problems otherwise.

After carefully reviewing and weighing the evidence of 
record, the Board finds that since service connection has 
been in effect the criteria for the assignment of an initial 
rating in excess of 10 percent for nerve damage of the right 
foot have not been met.  A 20 percent disability rating 
requires a showing of moderate incomplete paralysis.  Higher 
ratings of 30 percent and 40 percent are assigned when there 
is severe incomplete paralysis and complete paralysis 
respectively.

The veteran's subjective complaints of pain, hyperesthesia, 
allodynia, and dysaesthesia are acknowledged.  However, the 
objective evidence demonstrates that no more than mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve is present.  VA examination in April 2003 
revealed dysaesthesias to touch with normal sensation on the 
medial aspect of the foot.  Although nerve conduction studies 
in May 2003 were incomplete, nerve conduction studies of the 
right posterior tibial and sural nerves were normal.  VA 
neurological examination in January 2004 also showed 
hyperesthesia with normal nerve conduction studies.  
Additionally, clinical findings documented on VA examination 
of the feet in January 2004 further substantiates that the 
veteran's clinical picture does not more nearly approximate 
the requirements for a 20 percent rating.  Sensory 
examination was normal and the veteran's deep tendon reflexes 
were 2+ and symmetrical.  His gait was normal as well.  The 
examiner opined that he could not correlate the veteran's 
symptoms.  Despite the veteran's subjective complaints, the 
pertinent diagnosis was dysesthesia of the right foot, 
presumably due to scarring around the right peroneal nerve, 
although it was not clear to the examiner why the veteran 
would have the problem.  Accordingly, the veteran's 
complaints of sensitivity and objective assessments of 
dysesthesia and hyperesthesia allowed for the assignment of a 
10 percent rating.  However, the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent.  While severe pain on contact was objectively 
noted on one occasion, the remainder of the objective 
evidence noting only hyperesthesias and dysaesthesias and on 
another occasion normal sensation outweighs the veteran's 
complaints of severe pain and one finding of severe pain on 
contact.  

The Board notes that this matter is on appeal from an initial 
award of service connection for nerve damage of the right 
foot.  Therefore, the Board has considered whether or not 
staged ratings may be available for the veteran's nerve 
damage of the right foot at any time since February 24, 2003, 
which is the date of receipt of the veteran's claim for 
service connection for this disability.  The Board concludes 
that the criteria for the assignment of an initial rating in 
excess of 10 percent for nerve damage of the right foot are 
not met for any period of time since February 24, 2003.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8621.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The assignment of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) was considered; 
however, the record contains no objective evidence that the 
veteran's service-connected right foot disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  Indeed, the veteran reports that 
he is gainfully employed, and says that he uses over-the-
counter medication of his choosing.  Accordingly, the Board 
finds that the impairment resulting from the nerve damage 
manifestations of the veteran's right foot disability is 
appropriately compensated by the currently assigned schedular 
rating.  Referral to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which informs 
the veteran of how VA determines disability ratings and 
effective dates should also be provided.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In this case the veteran's appeal for a higher rating stems 
from the initial grant of service connection.  Courts have 
held that once service connection is granted the claim is 
substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As this appeal concerns an initial rating, notice in 
accordance with Vazquez is not warranted.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Regarding the duty to assist, treatment records have been 
obtained and associated with the claims file.  Furthermore, 
the veteran has been accorded multiple C&P examinations for 
evaluation of his right foot disability; the reports of which 
are of record.  He also testified before the undersigned 
Veterans Law Judge at a Travel Board hearing, the transcript 
of which is of record.  In addition, in response to VCAA 
notice issued in December 2007 the veteran declared that he 
had no other information or evidence to substantiate his 
claim, and requested that VA decide his claim as soon as 
possible.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for 
nerve damage of the right foot is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


